1.  Applicant's amendment, filed 01/16/2022, is acknowledged.
 
2.  Claims 1-2, 4, 6, 11, 12, 18, , 20, 22, 24, 28-29, 31, 34-39 are pending.

3.  Claims 18, 20, 22, 24, 28-29, 31 stand and 34-39 (non-elected species) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

4. Claims 1-2, 4, 6 and 11-12 are under examination as they read on a method for reducing progression of progressive pulmonary fibrosis in a subject with a therapeutic agent that modulates the programmed cell death pathway, and the species of atezolizumab UTECENTRIQ  as the PD-L1 agent, a method that does not comprise a second therapeutic agent.

  
5.  Applicant’s IDS, filed 01/16/2022, is acknowledged. 

 
6.   In view of the amendment filed on 01/16/2022, only the following rejections are remained.	
 

7.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.  Claims 1-2, 4, 6 and 11-12 stand rejected under 35 U.S.C. 103 as being unpatentable over Khunger et al (J. Thoracic Oncol., 12:e96-e97, July 2017) in view of  US 2015/0210769.
The teachings of Khunger et al have been discussed, supra.  Khunger et al further suggest investigating agents targeting the PD-1/PD-L1 pathway in patients with interstitial lung disease (see page e97, last ¶). Khunger et al teach that there are striking similarities in the pathobiology and dire clinical outcomes of both IPF and lung cancer. PD-1 plays a role in controlling inﬂammatory response to injury in the normal lung tissues and could be critical in the pathogenesis of both IPF and lung cancer (see page e97, left col., top ¶).
The reference teachings differ from the claimed invention only in the recitation that the anti-PD-L1 is atezolizumab in claims 1 and 6.
The teachings of the `769 publication have been discussed, supra.

"[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l v. Teleflex Inc., 550 U.S. 398,416 (2007).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
 
 Applicant’s arguments, filed 01/16/2022, have been fully considered, but have not been found convincing.

Applicant submits that  Khunger,  Freeman, and Habiel, individually or in combination, fail to disclose or suggest a “method for reducing progression of progressive pulmonary fibrosis in a subject, the method comprising administering to the subject a pharmaceutical composition comprising a therapeutic amount of a therapeutic agent comprising an inhibitor of programmed death receptor-ligand 1 (PD-LIl) selected from the group consisting of atezolizumab (MPDL3280A, TECENTRIQ), avelumab (BAVENCIO, MSB0010718C), durvalumab (MEDI4736, IMFINZI), MDX-1105, YW243.55.870, and CA-170,” as recited in amended claim 1. Moreover, Delaunay, Hicklin, and Topalian fail to cure the above-identified deficiencies of Khunger, Freeman, and Habiel with respect to amended claim 1.

However, it remains the Examiner’s position that given the Khunger et al suggest to investigate agents targeting the PD-1/PD-L1 pathway in patients with interstitial lung disease and the striking similarities in the pathobiology and dire clinical outcomes of both IPF and lung cancer, it would have been obvious before the effective filing date of the claimed invention to use the anti-PD-L1 antibody of the `769 publication  as a substitute or in combination with for the treatment taught in Khunger et al.,  because, like the compounds taught in Khunger et al , anti-PD-L1 antibodies, such as atezolizumab, target the PD-1/PD-L1 pathway. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).



s 1-2, 4, 6, 11-12  stand rejected under 35 U.S.C. 103 as being unpatentable over Delaunay et al (Eur Respir J Aug. 2017; 50:1-13) or  Habiel et al (bioRxiv, August 8, 2017, page 1-35, of record) or Khunger et al (J. Thoracic Oncol., 12:e96-e97, July 2017, of record) or US 2015/0210769 (of record) in view US 20170340735 or US 20170275705 for the same reasons set forth in the previous Office Actions mailed 01/07/2021, 4/2/2021 and 10/15/2021. 

Applicant’s arguments, filed 01/16/2022, have been fully considered, but have not been found convincing.

Applicant submits that there is no disclosure in Delaunay suggesting that administering to a subject a pharmaceutical composition comprising a therapeutic amount of a therapeutic agent comprising atezolizumab or durvalumab would be effective for reducing progression of progressive pulmonary fibrosis in the subject.
Nevertheless, the Examiner asserts that those of skill in the art would have had reason to use the anti-PD-L1 antibody, atezolizumab disclosed in Hicklin and Topalian as a substitute for the treatment taught in Delaunay, Habiel, Khunger, and Freeman. Applicants respectfully disagrees with the Examiner’s assertion for the following reasons.
Hicklin et al. (US 2017/0340735)
Hicklin merely discloses that an additional agent that inhibits the interaction between PD-1 and PD-L1 (such as, e.g., atezolizumab) can be used along with ABPs that target TIGIT (see paragraph [0051]). However, nothing in Hicklin teaches or suggests that administration of a therapeutic amount of a therapeutic agent comprising atezolizumab would be effective for reducing progression of progressive pulmonary fibrosis in a subject.

Topalian et al. (US 2017/0275705)

Further, Topalian merely discloses a method to predict non-responsiveness to an anti- PD-1 or anti-PD-L1 immunotherapy agent in PD-L1+ renal cell carcinoma (RCC) and a method to treat a PD-L1+ RCC tumor that is non-responsive to anti-PD-1 or anti-PD-L1 immunotherapy (see paragraphs [0005] and [0007]). Moreover, Topalian discloses the identification of alternatives to compounds such as atezolizumab that block PD-1/PD-L1 interaction because such compounds are ineffective with the majority of patients with PD-L1+ tumors according to paragraph [0049]. In fact, nowhere in Topalian does it teach or suggest administration of a therapeutic amount of a therapeutic agent comprising atezolizumab would be effective for reducing progression of progressive pulmonary fibrosis in a subject because RCC is completely unrelated to pulmonary fibrosis.

As discussed above, none of the cited references, either alone or in combination, teach or suggest a “method for reducing progression of progressive pulmonary fibrosis in a subject, the method comprising administering to the subject a pharmaceutical composition comprising a therapeutic amount of a therapeutic agent comprising an inhibitor of programmed death receptor-ligand 1 (PD-LI) selected from the group consisting of atezolizamab (MPDL3280A, TECENTRIQ), 

 This is not found persuasive because the US `769 publication indicates a successful method of using anti-PD-L1 antibodies such as atezolizumab that inhibit the interaction between PD-1 and its ligand PD-L1 in the treatment of IPF associated with cancer; there is no discouragement nor skepticism in the prior art for using atezolizumab, particularly in light of the prior art Delaunay et al teachings a patient who had idiopathic pulmonary fibrosis received two infusions of anti-PD1 (p. 4, 3th ¶ and Table 1 under Medical history)  and data from a large series of a large series of patients with interstitial lung disease (ILD) (characterized by inflammation and scarring/fibrosis) that developed during ICI treatment (e.g., anti-PD-1 (e.g., nivolumab, pembrolizumab) and anti-PD-L1 (atezolizumab and durvalumab) antibodies, see page 2, 1st ¶ )  (ICI-ILD) for various cancers (see page 2, 4th ¶ under interoduciton).   Delaunay et al was not discourage by the data that Atezolizumab was associated with pneumonitis in 3% and 1% of the patients enrolled in the POPLAR and OAK studies.

When other methods similar to a claimed method have been successful, the court has determined there would have been a reasonable expectation of success.  For example, in Velander v. Garner, 348 F.3d 1359, 1379 )Fed. Cir. 2003), a reasonable expectation of success was found for a method of producing a particular protein when several other proteins had been produced in a similar way.  

The court has also determined that the availability of specific instructions to achieve the claimed subject matter can form the basis for reasonable expectation of success. In Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1367-68 (Fed. Cir. 2007), a reasonable expectation of success was found where the prior art included several references with directions for narrowing the possible salts previously approved and the result could be verified by routine trial-and-error procedures. 

It remains the Examiner’s position that those of skill in the art would have had reason to use the anti-PD-L1 antibody, atezolizumab of the `735 publication and `705 publication  as a substitute for the treatment taught in Delaunay et al, Habiel et al, Khunger et al and US 2015/0210769 because, like the compounds taught in Delaunay et al, Habiel et al, Khunger et al and US 2015/0210769 , anti-PD-L1 antibodies inhibit PD-1/PD-L1 interaction. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).
"[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l v. Teleflex Inc., 550 U.S. 398,416 (2007).







Applicant’s arguments, filed 01/16/2022, have been fully considered, but have not been found convincing.

 
10.  No claim is allowed.

11.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



February 3, 2022
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644